        Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 1 of 34




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  NOVAFUND ADVISORS, LLC,
         Plaintiff,                                                 No. 3:18-cv-1023 (MPS)
         v.
  CAPITALA GROUP, LLC, CAPITALA PRIVATE
  ADVISORS, LLC, CAPITALA INVESTMENT
  ADVISORS, LLC, AND CAPITALA SPECIALTY
  LENDING CORPORATION
         Defendants.




                      RULING ON DEFENDANTS’ MOTION TO DISMISS

       This action arises out of an agreement (“the Agreement”) between NovaFund Advisors,

LLC (“NovaFund”) and Capitala Group, LLC (“CGLLC”) whereby NovaFund agreed to assist

CGLLC with capital-raising efforts. NovaFund brought an action against CGLLC alleging that

CGLLC breached the agreement and engaged in other unfair and fraudulent business practices.

Two years into the litigation, CGLLC dissolved. ECF No. 152. NovaFund amended its

complaint, alleging that CGLLC existed merely as a shell company – “a dummy entity with no

assets or income” – “intentionally undercapitalized” to escape liability. ECF No. 193 ¶¶ 2, 4. In

the Amended Complaint, NovaFund added as defendants the entities it asserts controlled

CGLLC, namely, Capitala Private Advisors, LLC (“CPA”), Capitala Investment Advisors, LLC

(“CIA”), and Capitala Specialty Lending Corporation (“CSLC”) (collectively “Moving

Defendants”). Id. ¶ 145. Moving Defendants now move to dismiss NovaFund’s Amended

Complaint in its entirety under Fed. R. Civ. P. 12(b)(2) on the ground that this Court lacks

personal jurisdiction over Moving Defendants. ECF No. 217 at 1. In the alternative, Moving

                                                 1
        Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 2 of 34




Defendants seek dismissal under Fed. R. Civ. P. 12(b)(6), asserting that NovaFund has failed

adequately to allege a claim for corporate veil piercing, failed to satisfy the particularity

requirements for a fraud claim, failed to state a claim for unjust enrichment, and failed to satisfy

the pleading requirements of Rule 8. ECF No. 217. For the reasons set forth below, the motion

to dismiss is DENIED.

I.      BACKGROUND

        The following facts are drawn from NovaFund’s Amended Complaint, affidavits

submitted by the parties, and other submissions on the motion to dismiss, which may be

considered on a Rule 12(b)(2) motion in determining whether this Court has jurisdiction over the

Capitala Entities. See infra Part IIA1. The Court will consider only the allegations of the

Amended Complaint, however, in deciding the Rule 12(b)(6) motion.

     A. The Parties

        CGLLC, the original defendant, was organized as a limited liability company under the

laws of North Carolina with only one member, Joseph B. Alala, III, who is a United States

citizen and has his domicile and residence in North Carolina. ECF No. 193 ¶ 13. NovaFund’s

Amended Complaint seeks to hold liable the following three entities: (1) CPA—a limited

liability company organized under the laws of Delaware with only one member, CIA; (2) CIA—

a limited liability company organized under the laws of Delaware with two members, Atlas

Capitala Investments, LLC (“Atlas”) and Mitsui & Co. (U.S.A.), Inc. (“Mitsui”); and (3)

CSLC—a corporation organized under the laws of Delaware, with its principal place of business

in North Carolina, and wholly-owned by CPA. ECF No. 193 ¶¶ 14-15, 17; ECF No. 217-2 ¶ 5.

NovaFund refers to CPA and CIA as “Capitala Group” because “CPA and CIA do business




                                                  2
        Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 3 of 34




under the marketing brand name of ‘Capitala Group’[.]” ECF No. 193 ¶ 16. NovaFund refers to

Capitala Group and CGLLC collectively as “Capitala.” Id. ¶ 2.

   B. The Formation of the Relationship

       In 2015, Capitala, that is, Capitala Group and CGLLC, planned to launch and raise

capital for “a new credit fund to be known as Capitala Private Credit Fund V, L.P. (‘Fund V.’)”

Id. ¶¶ 2, 20. Capitala “hired NovaFund, [organized under the laws of Delaware with two

members Bryan Kelley and James Howe,] to be its exclusive or only placement agent for Fund V

… meaning that Capitala could not work with any other placement agent on Fund V[.]” Id. ¶¶

12, 22. Before entering into the agreement with NovaFund, and unbeknownst to NovaFund,

Capitala colluded with another company, Sandler, O’Neill & Partners L.P. (“Sandler”), to solicit

investors for Fund V. Id. ¶¶ 3, 23, 26.

       Capitala asked Sandler [] which investors Sandler [] wanted to solicit for Fund V.…
       [and] Sandler provided … a list of 40 investors. The understanding between Capitala and
       Sandler [] was that only Sandler [] could contact and solicit those 40 investors, not
       NovaFund, and if any of those 40 investors invested in Fund V, only Sandler [] would
       receive fees, not NovaFund.

Id. ¶ 23. The forty investors were added to a “Carve Out” list in the contract between Capitala

and NovaFund, meaning that NovaFund would be precluded from receiving fees if any of the

forty investors were to invest in Fund V. Id. ¶ 24. In total, the carve out list contained the names

of 105 investors, “including the 40 added by Sandler….” Id. ¶ 32.

       “Capitala hid Sandler’s identity, role, and involvement from NovaFund” over the

objection of some senior Capitala employees. Id. ¶ 26.

       For example, on April 27, 2016, Thomas Sullivan of Sandler [] sent an email to [] Alala,
       [] the founder and Chief Executive Officer of Capitala, and Capitala’s General Counsel
       attaching the “initial target list” of investors that Sandler [] wanted to solicit for Fund V.
       In the email, [] Sullivan asked [] Alala for protection on the names on the list as they
       began to make calls. On June 27, 2016, in an email to [] Alala, Capitala’s Vice President
       - Business Development, Casey Swercheck, observed that NovaFund will “freak out” if

                                                 3
         Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 4 of 34




         Capitala pays placement agent fees to Sandler [] should investors on the [C]arve [O]ut list
         invest. On June 28, 2016, [] Alala emailed [] Sullivan to review the process for reaching
         out to the investors on Sandler[’s] list and to inform him that Capitala had not had
         NovaFund contact anyone on the [C]arve [O]ut list.

Id. ¶ 25.

         In addition,

         in an April 25, 2016 email, [] Swercheck noted that it was “risky” to hide from NovaFund
         that Sandler [] may work on Fund V. Also, in a September 28, 2016 email to [] Alala, []
         Swercheck stated that he was “still nervous” about the arrangement with Sandler [] and
         acknowledged that Capitala was not being “transparent” with NovaFund. Capitala’s
         former General Counsel testified that he told [] Alala that hiding Sandler[’s] involvement
         from NovaFund was a “bad idea” from a business perspective.

Id. ¶ 26.

            C. The Agreement

         In May 2016, NovaFund and Capitala entered into an agreement (the “Agreement”) to

retain NovaFund “as its exclusive placement agent in connection with raising capital for Fund V

or separately managed accounts.” Id. ¶ 27. The Agreement “was signed by CGLLC on

Capitala’s behalf.” Id. Under the Agreement, NovaFund would “advise and assist in placing

partnership interests in Fund V with North American, European, Australian, and Asian

investors[,]” and Capital would “pay NovaFund a certain percentage of the amount of capital that

any [investor] commits to Fund V or a separately managed account (the ‘Success Fee’).” Id. ¶¶

28-29.

         An exception to the Success Fee arrangement limits the amount of fees that Nova Fund

can earn on investments made by investors on the Carve Out list. Id. ¶ 31. “The parties agreed

that no fee would be payable on certain Carve Out investors, but only up to $125 million in

aggregate commitments. Once the $125 million cap was reached, Capitala was obligated to pay




                                                  4
        Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 5 of 34




NovaFund the Success Fee on any commitments over that amount even if the investors were on

the Carve Out list.” Id.

       “Before signing the Agreement, [] Alala and/or [] Swercheck represented to [] Kelley

and/or [] Howe that Capitala had a personal relationship with the investors listed on the Carve

Out list…” Id. ¶ 33. NovaFund relied on those representations, which “led NovaFund to believe

that Fund V could be raised successfully.” Id. The representations were false because Capitala

did not have “personal relationships” or “meaningful contacts” with the investors on the Carve

Out list and, thus, could not rely on relationships or contacts to solicit investments for Fund V.

Id.

       The Agreement also compensates NovaFund for “capital commitments from [investors]

that close into the next Capitala-sponsored successor vehicle with a substantially similar

investment strategy (the ‘Tail Fee’)[,]” irrespective of whether the investor was on the Carve Out

list. Id. ¶ 34. Finally, the Agreement provides that Capitala will “pay NovaFund a minimum of

$200,000 as compensation for the advisory and placement services, which was payable in a

monthly retainer of $20,000, which was supposed to be offset dollar for dollar against the

Success Fee.” Id. ¶ 35.

           D. Performance Under the Agreement

       NovaFund began performing immediately after the agreement was executed. Capitala

asked, however, that some work be delayed. “For example, Capitala instructed NovaFund not to

do any work with Target Investors until after the first two investors, known as ‘anchor investors,’

finalized their commitment to Fund V.” Id. ¶ 38. NovaFund complied with that request, even

though it believed it to be “detrimental to the parties’ efforts to raise capital. NovaFund

expressed these concerns to Capitala at the time, and explained that starting earlier in the year



                                                  5
        Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 6 of 34




allows a fund manager a better chance of success by having more time to solicit and close

investors before the end of the year….” Id. ¶ 39. While NovaFund was holding off contacting

investors at the request of Capitala, Capitala was “secretly working with Sandler [] to have

Sandler [] solicit investors for Fund V, without telling NovaFund.” Id. ¶ 41.

       NovaFund began to send monthly invoices to Capitala in May 2016 for the monthly

retainer fee. Id. ¶ 36. Although “NovaFund issued these invoices to CGLLC, they were sent to

Capitala, and Capitala, through CPA, paid the invoices on Capitala’s behalf to NovaFund’s

broker-dealers. Similarly, NovaFund issued invoices to CGLLC for the reimbursement of

expenses incurred by NovaFund, but was repaid by Capitala through CPA.” Id.

In August 2016, “Capitala closed on the anchor investors’ commitments to Fund V[]” and

“Capitala issued a press release about the first closing … announc[ing] that it included about $40

million in capital commitments by a globally renowned asset manager and an investment grade

insurance company.” Id. ¶¶ 42, 43.

       Thereafter, “NovaFund immediately began reaching out to investors to promote Fund V

and sending offering documents and marketing materials to investors in an effort to generate

interest in Fund V[]” in order to secure the target size of investments of “$300 million with a

hard cap of $350 million.” Id. ¶¶ 44, 46. For example, in October 2016, NovaFund sent

marketing materials for Fund V to StepStone—“the first time StepStone had been solicited in

connection with Fund V and related separately managed accounts.” Id. ¶ 46.

       During this period, “Capitala continued to work furtively with Sandler [], without

disclosing this to NovaFund.” Id. ¶ 50.

       Not surprisingly, Capitala’s secret efforts with Sandler [] created conflicts. One member
       of the NovaFund team had asked for permission to arrange a meeting with a Connecticut-
       based investor that had been placed on the Carve Out list by Sandler []. Capitala initially
       agreed, but then reversed itself and instructed NovaFund not to pursue that investor. []

                                                 6
        Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 7 of 34




        Swercheck of Capitala lied to NovaFund, and said that he simply had his “wires crossed,”
        even though this was untrue, and [] Swercheck knew that both Sandler [] and NovaFund
        sought to pursue this same investor. In fact, in a November 8, 2016 email, [] Swercheck
        noted that this was an “issue of having two agents, one of which is in the dark about the
        other one.” The opportunity to meet with the investor in the fall of 2016 was lost and
        eventually the investor declined to invest in Fund V. This was an investor, however, that
        had been identified as a top prospect by NovaFund for investing in Fund V.

Id. ¶ 53.

        Other events also impacted NovaFund’s ability to raise capital for Fund V and earn fees

under the Agreement. For example, Alala was unavailable during the winter of 2016-2017 as a

result of a divorce trial. Id. ¶¶ 55, 56. In addition, between February and March of 2017, Capital

requested that NovaFund “suspend its efforts … while Capitala focused its attention on raising

capital overseas in Europe and the Middle East.” Id. ¶ 57. NovaFund informed Capitala that

these events could result in declines, and given that “the market was not reacting favorably to

Fund V’s investment strategy,” NovaFund “recommended that Capitala shift the strategy of Fund

V to favor more senior debt investments and to focus less on subordinated debt investments.” Id.

¶¶ 58, 59.

        “February 2017 marked a turning point in the parties’ relationship.” Id. ¶ 60.

        Alala was very frustrated with NovaFund and claimed that it had not produced meetings
        with investors. These frustrations were unfounded in light of Capitala’s inexperience
        with working with placement agents, Capitala’s failure to follow advice provided by
        NovaFund, Capitala’s decision to delay marketing efforts, [] Alala’s unavailability and
        Capitala’s resulting decision to take itself out of the market at inopportune moments,
        Capitala’s efforts to block NovaFund from contacting the 105 investors on the Carve Out
        list (including 40 that were allocated exclusively to Sandler []), and NovaFund’s
        performance despite the obstacles that Capitala had created.

Id. ¶ 62.

        In March 2017, “Capitala proposed that the parties terminate their relationship by May

31, 2017, reduce the amount of the Success Fees, eliminate Tail Fees, and allow for a refund of

the retainer payments made by Capitala. NovaFund rejected Capitala’s offer.” Id. ¶ 67. Days

                                                 7
        Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 8 of 34




later, “Capitala instructed NovaFund not to attend any future meetings with investors[],” and

Capitala stopped paying NovaFund the monthly retainer fee. Id. ¶¶ 68, 69. The parties met to

discuss a potential amendment to the Agreement and thereafter entered into an Advisors

Addendum (the “Addendum”) in April 2017. Id. ¶¶ 70, 74.

       The Addendum “refers to ‘Capitala Group’ in the document title, which at the time was

the marketing moniker for CPA and CIA.” Id. ¶ 74. The Addendum “allows ‘Capitala’ to retain

other placement agents ‘focused on non-North American limited partners’ and provides that

capital commitments from investors obtained from the other placement agent(s) ‘generally’

would not entitle NovaFund to a Success Fee.” Id. ¶ 75. The Addendum also provides that

Capitala will pay NovaFund “a Success Fee for capital commitments obtained from non-North

American investors which were initially solicited by NovaFund or its agent before the date of the

Addendum….” Id. ¶ 76. One such investor, initially solicited by NovaFund before the

Addendum, is StepStone. Id. The Addendum permits either party to terminate the relationship

“on or after September 1, 2017, and that, in the event of termination, Capitala would owe

NovaFund a Success Fee ‘on capital commitments from investors introduced to Capitala by

Nova[Fund] either through conference calls or in-person meetings.’” Id. ¶ 77.

           E. Investment by StepStone

       NovaFund had several initial contacts with StepStone, “a leading global private markets

firm providing investment and advisory solutions.” Id. ¶ 81. Based on those communications,

“NovaFund suggested to Capitala that it shift its investment strategy for Fund V towards more

senior debt investments and to consider a separately managed account [often called an SMA, a

sidecar, or a parallel account,] especially for StepStone.” Id. ¶¶ 81, 82.

       In the investment industry… an “SMA[]” … can be one of many different types of
       investment accounts, such as a separate account identified with a particular investor.

                                                  8
        Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 9 of 34




       Capital from an SMA can then be contributed alongside a fund’s capital to jointly make
       an investment, such as making a $50 million loan to a retail store, where the SMA may
       lend $20 million and the fund lends the rest.

Id. ¶ 82. Capitala and NovaFund understood that NovaFund would find investors interested in

investing through SMAs and that NovaFund would earn fees on investments committed to

SMAs. Id. ¶ 83.

       NovaFund introduced StepStone to Capitala in December 2016 and arranged “a

telephonic meeting for Capitala and StepStone in July 2017, but Capitala instructed NovaFund to

participate only silently and not to announce itself on the call.” Id. ¶ 85. In August 2017,

NovaFund helped Capitala prepare responses to StepStone’s due diligence questions. Id. ¶ 86. In

September 2017, NovaFund arranged a meeting between Capitala and StepStone at a conference

they would both be attending. Id. ¶¶ 87-88. In October, 2017, StepStone made an onsite visit to

Capitala’s office but Capitala told NovaFund that NovaFund need not attend. Id. ¶ 89. In

October 2017, Capitala was excluding NovaFund from all communications with StepStone, and

took other actions that excluded NovaFund from the relationship between Capitala and

StepStone. Id. ¶ 91. For example, Capitala submitted the responses to StepStone’s due diligence

without copying NovaFund. Id. ¶ 86. In addition, NovaFund and Capitala stopped

communicating about marketing Fund V, although Capitala continued to pursue investment from

StepStone. Id. ¶¶ 94, 95.

       In March 2018, two SMAs were in the final stages of being set up by Capitala and

StepStone, but in order to keep StepStone’s identity secret, Capitala formed a new investment

vehicle, CSLC. Id. ¶¶ 97, 98.

       The StepStone-Capitala SMAs and CSLC are related and treated by Capitala and
       StepStone as one and the same. Capitala formed CSLC to be the confidential way of
       referring to the SMAs with StepStone and effectively uses CSLC as the anonymous front
       for StepStone’s SMAs. CSLC’s formation enabled Capitala to publicly announce debt

                                                 9
         Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 10 of 34




         investments by CSLC without having to disclose the participation and identity of
         StepStone or its SMAs.

Id. ¶ 99. The StepStone-Capitala SMAs and Fund V also have the same investment strategy. Id.

¶ 100.

         In April 2018, the SMAs became finalized and Capitala issued a press release announcing

the $1.0 billion investment as “new capital.” Id. ¶¶ 101, 104. NovaFund learned about the Step-

Stone Capitala SMAs in April 2018 through one of StepStone’s employees; NovaFund’s Chief

Financial Officer contacted Capitala “to request information on the investors and capital

commitments to CSLC so that NovaFund could determine if any placement agent fees were due

under the Agreement, as amended.” Id. ¶¶ 106, 107. Capitala refused and informed NovaFund

that it was not owed fees because “CSLC had a different investment strategy than Fund V….” Id.

¶ 108. Capitala has failed to pay NovaFund for the services NovaFund rendered.

         There is no justification for Capitala refusing to pay NovaFund fees due on the
         commitments made by the StepStone-Capitala SMAs. Because the StepStone-Capitala
         SMAs are separately managed accounts within the meaning of the Agreement, and
         because NovaFund was the party that initially solicited StepStone, NovaFund is entitled
         to Success Fees on the investments that have been made by the StepStone-Capitala
         SMAs.

Id. ¶ 111.
             F. Affidavits

         Moving Defendants have submitted an affidavit by Alala that describes each of the

entities that NovaFund has made claims against. ECF No. 217-2. Alala states that “CGLLC did

not have common ownership with CIA, CPA and CSLC, and CIA, CPA and CSLC did not

control CGLLC.” Id. ¶ 9. In addition, “CIA, CPA and CSLC are separately and validly formed

entities under Delaware law. They serve distinct, legitimate purposes, observe corporate

formalities and each respect and maintain their corporate separateness.” Id. ¶ 10. “CSLC is a




                                                10
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 11 of 34




capital vehicle that provides senior debt and minor equity co-investments which is a substantially

different strategy than Fund V.” Id. ¶ 8.

           G. Relevant Procedural History

       NovaFund brought this action in June 2018 against CGLLC. ECF No. 1. In June 2020,

counsel for CGLLC moved to withdraw stating that CGLLC was in the process of dissolving and

winding up its business, ECF No. 151 ¶ 4; I granted the motion and issued an order stating that

artificial entities, such as LLCs, cannot appear in federal court unless represented by counsel.

ECF No. 152. I ordered that unless new counsel for CGLLC appeared, I would enter a default

against CGLLC. Id. NovaFund filed a motion for reconsideration and I vacated the order that

permitted counsel to withdraw, reserving judgment on the withdrawal issue until resolution of

the motion for reconsideration. ECF No. 156. I then ordered the parties to engage in discovery

regarding “StepStone’s investments in CSLC, any SMAs, or any other Capitala entities….” ECF

No. 160.

       In August 2020, NovaFund filed a motion to amend its complaint, seeking to assert

corporate veil piercing claims and to add new parties; ECF No. 178; I granted the motion. ECF

No. 191 NovaFund added Moving Defendants CPA, CIA, and CSLC and has asserted veil

piercing claims that would hold Moving Defendants liable for the claims against the now

dissolved CGLLC. ECF No. 193. Specifically, NovaFund’s Amended Complaint asserts six

counts: (1) breach of contract against CGLLC, CPA, and CIA; (2) breach of the implied

covenant of good faith and fair dealing against CGLLC, CPA, and CIA; (3) unjust enrichment

against all defendants; (4) fraud against CGLLC, CPA, and CIA; (5) tortious interference with

business expectancies against all defendants; and (6) unfair and deceptive trade practices against

all defendants. Id.



                                                11
          Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 12 of 34




             H. Veil Piercing Allegations

          The Amended Complaint asserts allegations that seek to hold Moving Defendants liable

for unpaid fees, even though the Agreement was between NovaFund and CGLLC. According to

NovaFund, Moving Defendants are liable because Capitala abused the corporate form in that

“CGLLC exists for no other purpose than for a vehicle for Capitala’s fraud to avoid all liability

and judgments.” ECF No. 193 ¶ 153. “CGLLC did not have a role in the operation of the

Capitala enterprise, other than to serve as the signatory on the Agreement and certain other

agreements entered into by Capitala, in an effort to protect Capitala from liability stemming from

those agreements.” Id. ¶ 128. “CGLLC did not receive, and was not intended to receive, any of

the fees that Capitala earned or will earn in connection with Fund V or the StepStone-Capitala

SMAs.” Id. ¶ 130. The only funds CGLLC ever had were transferred to it by other Capitala

entities during the course of this litigation for purposes related to this litigation. Id.

          NovaFund alleges the following as further support for its claim that CGLLC is a sham

entity:

             •   CGLLC did not have a source of money;
             •   CGLLC never generated or received any income or revenue;
             •   CGLLC had no capital to pay for its obligations;
             •   CGLLC did not have its own bank account;
             •   CGLLC was set up specifically to be undercapitalized;
             •   CGLLC’s business purpose was to be the signatory for nuisance agreements so
                 that the entity on the hook for a judgment or liability against it would not be
                 capitalized;
             •   Capitala provided NovaFund a flow chart reflecting the “Capitala corporate
                 entities and their respective places in Capitala’s corporate structure.” CGLLC
                 was not included in those materials.
             •   CGLLC and Moving Defendants shared the same office space, the space was
                 leased, and there was only one Capitala entity on the lease for the entire
                 enterprise;
             •   CGLLC and Moving Defendants all shared the same employees. CGLLC had no
                 employees of its own;


                                                   12
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 13 of 34




           •     CGLLC and Moving Defendants used the same website and employees used the
                 same email address no matter which entity they worked for;
           •     CGLLC and Moving Defendants all shared the same executives. For example,
                 Alala is the Chairman and CEO of Capitala Group and CGLLC, he is the
                 President and CEO of CPA and CIA, and he is the head of all the Capitala
                 affiliates operating under the “Capitala” moniker;
           •     CGLLC was under common control with other Capitala affiliates, including
                 Moving Defendants;
           •     CGLLC did not have its own corporate records or a compliance manual;
           •     CGLLC operated at the direction of other Capitala affiliates, including Moving
                 Defendants;
           •     CGLLC’s “operations were all accomplished by other members of the Capitala
                 enterprise, which at first included CPA and CIA, and then later included CSLC
                 after the StepStone-Capitala SMAs were finalized;”
           •     Moving Defendants exercised complete dominion and control of CGLLC
           •     CGLLC and Moving Defendants functioned as a single entity and operated as part
                 of a single enterprise; and
           •     The purpose of undercapitalizing and CGLLC was to insulate Moving Defendants
                 from any obligations to NovaFund.

Id. ¶¶ 130-53.

       The moniker “Capitala Group” is used generically, rather than referring to one specific

entity that observes corporate formalities. Id. ¶ 123. CPA and CIA both do business under the

moniker Capitala Group on Capitala’s website, for marketing purposes, and in Securities and

Exchange Commission (“SEC”) filings. Id. ¶¶ 124-25. “Capitala dissolved CGLLC effective

June 9, 2020[]” and on June 23, 2020, Alala sent a text message to his former general counsel

stating, “We dissolved [CGLLC] … We are allowing a default judgment [sic] against that LLC

as that LLC has no assets…. Nova[Fund] receives what they deserve.” Id. ¶¶ 151, 152.

II.    DISCUSSION

       Moving Defendants seek dismissal on the following grounds: (1) this Court lacks

personal jurisdiction over Moving Defendants and the action should be dismissed pursuant to

Rule 12(b)(2) of the Federal Rules of Civil Procedure; (2) under Rule 12(b)(6), NovaFund has

failed to plead adequately a veil piercing claim; and (3) has failed to state a claim for unjust


                                                 13
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 14 of 34




enrichment; (4) NovaFund has failed to state a claim for fraud under Rule 9(b); and (5) the entire

Amended Complaint should be dismissed for failure to plead sufficient facts against any

defendant under Rule 8. ECF No. 217-1.

   A. Rule 12(b)(2) Motion

       1. Legal Standard

       In diversity cases within the Second Circuit, “personal jurisdiction is determined by the

law of the state in which the district court sits,” which in this case is Connecticut. DiStefano v.

Carozzi North America, Inc., 286 F.3d 81, 84 (2d Cir. 2001). The party asserting jurisdiction,

NovaFund in this case, bears the burden of showing that the court has jurisdiction over the

defendant when a motion to dismiss is brought under Rule 12(b)(2). Whitaker v. American

Telecasting, Inc., 261 F.3d 196, 208 (2d Cir. 2001). “[T]he nature of the plaintiff’s obligation

varies depending on the procedural posture of the litigation. Prior to discovery, a plaintiff

challenged by a jurisdiction testing motion may defeat the motion by pleading in good faith …

legally sufficient allegations of jurisdiction[,]” Ball v. Metallurgie Hoboken–Overpelt, S.A., 902

F.2d 194, 197 (2d Cir. 1990), cert. denied, 498 U.S. 854 (1990), “i.e., by making a prima facie

showing of jurisdiction…. [W]here the issue is addressed on affidavits, all allegations are

construed in the light most favorable to the plaintiff and doubts are resolved in the plaintiff's

favor [.]” Whitaker, 261 F.3d at 208 (citations and quotation marks omitted). Because no party

has requested an evidentiary hearing on this issue, NovaFund need only allege facts constituting

a prima facie showing of personal jurisdiction. See MacDermid, Inc. v. Deiter, 702 F.3d 725, 727

(2d Cir. 2012).

           2. Discussion




                                                 14
        Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 15 of 34




        In response to the attack on the Court’s personal jurisdiction, NovaFund argues that this

Court should disregard the corporate form and pierce the corporate veil of CGLLC to find that

there is personal jurisdiction over Moving Defendants on the basis that they are a unified entity

and “alter egos” of CGLLC, an entity the parties do not dispute is subject to this Court’s

jurisdiction for purposes of this motion.1 ECF No. 193 at 28; ECF No. 213 at 8. See S. New

England Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 138 (2d Cir. 2010) (“It is [] well established

that the exercise of personal jurisdiction over an alter ego corporation does not offend due

process.”).

        There is a threshold question about the choice of law for the determination of whether to

pierce the corporate veil for jurisdictional purposes. Moving Defendants state that Connecticut

law should apply because this Court sits in diversity in Connecticut. ECF No. 217-1 at 13.

NovaFund does not appear to disagree. See ECF No. ECF No 231 at 8-9 (citing Connecticut

Superior Court cases and federal district court cases from the District of Connecticut). Although

it is true that a federal court sitting in diversity applies forum law to determine personal

jurisdiction, the question is whether Connecticut courts apply Connecticut law to determine

whether there is jurisdiction over a foreign alter ego for the purposes of asserting personal

jurisdiction over a foreign entity. At least one of my colleagues has stated that, when faced with

the issue of what law to apply when evaluating personal jurisdiction under an alter ego theory,

Connecticut courts apply the law of the controlled entity’s state of incorporation—North

Carolina in this case, rather than Connecticut. See, e.g., Graduation Sols., LLC v. Acadima, LLC,

No. 3:17-CV-01342 (VLB), 2018 WL 3637479, at *5 (D. Conn. July 31, 2018)



1
 In an earlier ruling, I concluded that this Court has jurisdiction over CGLLC. ECF No. 45 at 13. Therefore, the
only question that remains is whether Moving Defendants can be considered alter egos of CGLLC for the purposes
of asserting personal jurisdiction over them.

                                                       15
           Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 16 of 34




(“Connecticut choice of law principles generally apply the law of the state of incorporation in

determining whether two entities are alter egos of each other.”) citing Chapco, Inc. v. Woodway

USA, Inc., 282 F. Supp. 3d 472, 481 (D. Conn. 2017) (“In determining whether to pierce

corporate formalities because two entities are alter egos of each other, the court must apply the

law of the state of incorporation, in this case Connecticut.”) (citation omitted).

           In any event, both Connecticut and North Carolina apply an instrumentality test to

determine whether the corporate veil should be pierced for the purposes of asserting personal

jurisdiction.2 I see no meaningful difference or conflict between the two instrumentality tests

and, given that the parties have relied on Connecticut law, I will too. See Network Enter., Inc. v.

APBA Offshore Prod., Inc., 264 Fed. App’x 36, 40 (2d Cir. 2008) (“As we conclude that veil

piercing is warranted in this case under either standard, we do not reach the questions of whether

a conflict of law exists and if so, which law should apply.”).

           Under Connecticut law, a corporate alter ego theory can serve as the basis to pierce the

corporate veil and assert personal jurisdiction over a foreign corporation. See Shanshan Shao v.

Beta Pharma, Inc., No. 3:14-cv-1177 (CSH), 2019 WL 7882485, at *10 (D. Conn. Sept. 23,

2019) (“Connecticut recognizes that its long-arm statute may extend personal jurisdiction based


2
    North Carolina’s instrumentality test requires the following three elements:

           (1) Control, not mere majority or complete stock control, but complete domination, not only of finances,
           but of policy and business practice in respect to the transaction attacked so that the corporate entity as to
           this transaction had at the time no separate mind, will or existence of its own; and

           (2) Such control must have been used by the defendant to commit fraud or wrong, to perpetrate the
           violation of a statutory or other positive legal duty, or a dishonest and unjust act in contravention of
           plaintiff's legal rights; and

           (3) The aforesaid control and breach of duty must proximately cause the injury or unjust loss complained
           of.

Glenn v. Wagner, 329 S.E.2d 326, 330 (N.C. 1985); see also State ex rel. Cooper v. Western Sky Financial, LLC,
No. 13 CVS 16487, 2015 WL 5091229, at *6-7 (N.C. Sup. Ct. Aug. 27, 2017) (applying the instrumentality test to
determine whether the court had personal jurisdiction over the alter ego).

                                                             16
         Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 17 of 34




on a corporate alter ego theory.”) (citation and quotation marks omitted). This is because

“[c]ourts will disregard the fiction of a separate legal entity to pierce the shield of immunity

afforded by the corporate structure in a situation in which the corporate entity has been so

controlled and dominated that justice requires liability to be imposed on the real actor....” Naples

v. Keystone Bldg. & Dev. Corp., 990 A.2d 326, 339 (Conn. 2010) (citation, quotation marks, and

alterations omitted). The corporate veil is only pierced, however, “under exceptional

circumstances, for example, where the corporation is a mere shell, serving no legitimate purpose,

and used primarily as an intermediary to perpetuate fraud or promote injustice.” SFA Folio

Collections, Inc. v. Bannon, 585 A.2d 666, 672 (Conn. 1991) (citation and quotation marks

omitted) (concluding that trial court’s finding that plaintiff corporation was a separate entity for

tax purposes was not clearly erroneous because assets had not been intermingled, formalities of

separate corporate procedure had not been ignored, corporation had not been inadequately

financed, and corporations had not been held out to the public as one entity).

         Connecticut uses an instrumentality test to determine whether to pierce the corporate veil

to assert personal jurisdiction.

         The instrumentality rule requires … proof of three elements: (1) Control, not mere
         majority or complete stock control, but complete domination, not only of finances but of
         policy and business practice in respect to the transaction attacked so that the corporate
         entity as to this transaction had at the time no separate mind, will or existence of its own;
         (2) that such control must have been used by the defendant to commit fraud or wrong, to
         perpetrate the violation of a statutory or other positive legal duty, or a dishonest or unjust
         act in contravention of [the] plaintiff's legal rights; and (3) that the aforesaid control and
         breach of duty must proximately cause the injury or unjust loss complained of....

Naples, 990 A.2d at 339. (citations and quotation marks omitted).3


3
  In addition to the instrumentality test, Connecticut courts also apply an identity test to determine whether corporate
veil piercing is proper. Naples v. Keystone Bldg. & Dev. Corp., 990 A.2d 326, 339–40 (Conn. 2010). North
Carolina does not apply an identity test. In light of the similarity between the instrumentality tests applied by the
two states, as well as the parties’ reliance on Connecticut law, I confine my analysis to that test for the purposes of
this ruling.

                                                          17
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 18 of 34




       Factors to consider in assessing the first prong of the instrumentality test, control,

include:

       (1) the absence of corporate formalities; (2) inadequate capitalization; (3) whether funds
       are put in and taken out of the corporation for personal rather than corporate purposes; (4)
       overlapping ownership, officers, directors, personnel; (5) common office space, address,
       phones; (6) the amount of business discretion by the allegedly dominated corporation; (7)
       whether the corporations dealt with each other at arm's length; (8) whether the
       corporations are treated as independent profit centers; (9) payment or guarantee of debts
       of the dominated corporation; and (10) whether the corporation in question had property
       that was used by other of the corporations as if it were its own.

McKay v. Longman, 211 A.3d 20, 52 (Conn. 2019) (citation and quotation marks omitted).

       When I consider those factors and evaluate the first prong, control, I find that NovaFund

has alleged facts that suggest that CGLLC was not merely controlled, but completely dominated.

Specifically, NovaFund alleges that CGLLC did not have its own corporate records or a

compliance manual and was not included in the organizational chart of the Capitala entities. ECF

No. 193 ¶¶ 135, 143. NovaFund further alleges that CGLLC had no source of money, never

generated or received income, had no capital to pay for its obligations, had no bank account,

never received any of the fees in connection with Fund V or the Step-Stone Capitala SMAs, and

was set up specifically to be undercapitalized. Id. ¶¶ 130-131. According to NovaFund, CGLLC

never had any assets other than what was transferred to it by the Moving Defendants for

purposes of this litigation. Id. ¶ 130. NovaFund alleges that CGLLC and Moving Defendants

shared the same employees, shared the same office space, shared the same website, and shared

the same executives. Id. ¶¶ 137-140. Other Capitala affiliates accomplished all of CGLLC’s

business operations; CGLLC had no operations of its own. Id. ¶ 147.

       As for the second and third prongs, NovaFund has alleged that Moving Defendants used

their control over CGLLC to commit a fraud or wrong that caused NovaFund’s losses. See

McKay, 211 A.3d at 52-53 (“With regard to the second and third prongs of the instrumentality

                                                 18
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 19 of 34




test, that is, (2) whether such control was used to commit a fraud or wrong, and (3) whether that

fraud or wrong proximately caused the plaintiff's loss, this court has stated that it is not enough

simply to show that a judgment remains unsatisfied. There must be some wrong beyond the

creditor's inability to collect, which is contrary to the creditor's rights, and that wrong must

have proximately caused the inability to collect.”) (internal quotation marks, alterations and

citations omitted; emphasis in original). Specifically, NovaFund alleges that CGLLC’s only

purpose, was to be the signatory for “nuisance agreements so that if there was [] ultimately a

judgment or a liability, the entity on the hook for that judgment or liability would not be

capitalized.” Id. ¶¶ 133, 153. CGLLC was dissolved in June 2020 in order to “insulate [Moving

Defendants] from any obligations to NovaFund[,]” leaving NovaFund unable to recover the

Success Fees and Tail Fees due under the Agreement. Id. ¶¶ 151, 153, 156. “Capitala’s intent in

keeping CGLLC undercapitalized and in dissolving CGLLC was to try to insulate [Moving

Defendants] from any obligations to NovaFund. As a sham entity, CGLLC exists for no other

purpose than for a vehicle for Capitala’s fraud to avoid all liability and judgments.” Id. ¶ 153.

As evidence of this intent, NovaFund alleges that Alala sent a text message to his former general

counsel stating that by dissolving CGLLC, the Moving Defendants ensured that NovaFund

“receive[d] what it deserve[d].” Id. ¶ 152. NovaFund’s allegations, construed in the light most

favorable to NovaFund, provide a specific averment that Moving Defendants used their control

over CGLLC to commit a fraud or wrong that prevented NovaFund from gaining relief for its

injuries. Therefore, NovaFund has alleged facts sufficient to support piercing the corporate veil

of CGLLC to assert personal jurisdiction over Moving Defendants.

       Moving Defendants argue that the controlling test in Connecticut for jurisdictional veil

piercing is set forth in Cannon Mfg. Co. v. Cudahy Packing Co., 267 U.S. 333 (1925). In



                                                  19
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 20 of 34




Cannon, a North Carolina corporation brought an action in North Carolina state court against a

Maine corporation. The Maine corporation removed the case to federal court and then moved to

dismiss for lack of jurisdiction, asserting that it was not doing business within the state and had

not been served with process. Id. The plaintiff had served a subsidiary of the Maine corporation

that had an office in North Carolina. Id. at 334-35. The question before the Court was “whether,

at the time of the service of process, [the Maine corporation] was doing business within the state

in such a manner and to such an extent as to warrant the inference that it was present there.” Id.

The Court concluded that the parent and subsidiary were separate corporate entities with separate

books and that the corporate separation was not pure fiction. Id. at 335. Therefore, the

parent/subsidiary relationship did not suffice to subject the parent corporation to jurisdiction in

North Carolina. Id. at 336-37.

       The principle that Connecticut courts have drawn from Cannon is “that the use of a

subsidiary to transact business is not sufficient to subject a nonresident parent corporation to the

jurisdiction of the forum in which that business is transacted.” Hersey v. Lonrho, Inc., 807 A.2d

1009, 1013 (Conn. App. 2002). That principle has no application to the facts that NovaFund has

alleged. NovaFund has not alleged that Moving Defendants’ relationship to CGLLC is one of

parent/subsidiary in which Moving Defendants own interests in CGLLC so as to give rise to

jurisdiction over CGLLC. Instead, as I have discussed, NovaFund has alleged that CGLLC was

used solely as an instrument by Moving Defendants to perpetrate their escape from liability and

had no other purpose. Cannon, therefore, is inapposite.

       Moving Defendants also draw a distinction between veil piercing for jurisdictional

purposes and veil piercing for liability, asserting that the bar is higher for establishing personal

jurisdiction. ECF No. 217-1 at 16. That argument finds no support in Connecticut case law,



                                                  20
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 21 of 34




however, which applies the instrumentality and identity tests to determine whether the corporate

veil should be pierced for jurisdictional purposes. See, e.g., Hersey, 807 A.2d at 1015-16

(applying the instrumentality and identity tests to determine whether the trial court properly had

declined to pierce the corporate veil to assert personal jurisdiction over the defendant); Zhaoyin

Wang v. Beta Pharma, Inc., No. X06CV146044253, 2019 WL 3546473, at *4 (Conn. Sup. Ct.

July 5, 2019) (finding that the plaintiff’s allegations of complete control and domination

“support[ed] piercing the corporate veil” so as to confer personal jurisdiction over the alter ego

defendants).

       Moving Defendants also argue that NovaFund’s allegations are “merely conclusory” and

are “generalized” rather than specific to any defendant individually, warranting dismissal. ECF

No. 217-1 at 17. Moving Defendants rely on Matthews v. SBA, Inc., 89 A.3d 938, 958 (Conn.

App. 2014). Matthews, however, evaluated personal jurisdiction under Connecticut’s long arm

statute, not under a veil piercing theory. See id., 89 A.3d at 958 (“The plaintiffs’ claim is

twofold: first, the court has jurisdiction over these defendants under the applicable long arm

statutes….”). The court held that the long arm statute applicable to foreign LLCs required

factual allegations as to each defendant’s tortious conduct to establish jurisdiction. Conn. Gen.

Stat. § 52–59b (a); Matthews, 89 A.3d at 550. According to Moving Defendants, even though

the “Matthews Court was not addressing jurisdictional veil-piercing, the Court’s rationale is

equally applicable here and warrants dismissal of the claims against [Moving] Defendants.” ECF

No. 217-1 at 17. But the rationale is not equally applicable here, because no one disputes (for

the purposes of this motion) that the court has long-arm jurisdiction over CGLLC, and it is thus

not necessary for NovaFund to allege specific contacts to Connecticut by any Moving




                                                 21
         Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 22 of 34




Defendant; it need only allege that each Moving Defendant is an alter ego of CGLLC, and that it

has done.4

         Therefore, the motion to dismiss under Rule 12(b)(2) is denied.

             B. Rule 12(b)(6) Motion

         1. Legal Standard

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ray v. Watnick, 688

F. App’x 41, 41 (2d Cir. 2017) (quoting Ashcroft, 556 U.S. at 678 (citations and internal

quotation marks omitted)). The Court must accept the well-pleaded factual allegations of the

complaint as true and draw all reasonable inferences in the plaintiff’s favor. See Warren v.

Colvin, 744 F.3d 841, 843 (2d Cir. 2014). The Court must then determine whether those

allegations “plausibly give rise to an entitlement to relief.” Hayden v. Paterson, 594 F.3d 150,

161 (2d Cir. 2010).

         2. Discussion

         a. Veil Piercing

         The parties agree that the law of North Carolina, the state of incorporation of the

allegedly controlled corporation, CGLLC, should apply to the substance of the veil piercing

allegations. ECF No. 231 at 14 n. 5; ECF 217-1 at 22. Moving Defendants argue that NovaFund


4
 Because I conclude that NovaFund has made a prima facie showing that Moving Defendants are alter egos of
CGLLC and subject to personal jurisdiction on that basis, I need not reach the alternative grounds that Moving
Defendants are independently subject to personal jurisdiction for their allegedly tortious conduct in Connecticut.
ECF No. 231 at 11.

                                                         22
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 23 of 34




has failed to allege facts that support veil piercing under North Carolina’s instrumentality rule.

When I accept as true the well-pleaded factual allegations in the Amended Complaint and draw

all reasonable inferences in NovaFund’s favor, I conclude that the allegations satisfy that rule.

        “In North Carolina, the corporate veil may be pierced to prevent fraud or to achieve

equity.” Strategic Outsourcing, Inc. v. Stacks, 625 S.E.2d 800, 804 (N.C. App. 2006) (citation

and internal quotation marks omitted). “[A] corporation which exercises actual control over

another, operating the latter as a mere instrumentality or tool, is liable for the torts of the

corporation thus controlled. In such instances, the separate identities of parent and subsidiary or

affiliated corporations may be disregarded.” Glenn v. Wagner, 329 S.E.2d 326, 330 (N.C. 1985)

(citations, internal quotation marks, and alterations omitted).

        To pierce the corporate veil, North Carolina courts follow the instrumentality rule, which

requires the following three elements:

        (1) Control, not mere majority or complete stock control, but complete domination, not
        only of finances, but of policy and business practice in respect to the transaction attacked
        so that the corporate entity as to this transaction had at the time no separate mind, will or
        existence of its own; and

        (2) Such control must have been used by the defendant to commit fraud or wrong, to
        perpetrate the violation of a statutory or other positive legal duty, or a dishonest and
        unjust act in contravention of plaintiff's legal rights; and

        (3) The aforesaid control and breach of duty must proximately cause the injury or unjust
        loss complained of.

Glenn, 329 S.E.2d at 330; see also General Fidelity Ins. Co. v. WFT, Inc., 837 S.E.2d 551, 558

(N.C. App. 2020). As noted above, Connecticut’s instrumentality test is substantively identical.

        North Carolina courts also consider a non-exclusive list of factors similar to those used in

Connecticut when evaluating a veil piercing claim: inadequate capitalization, non-compliance

with corporate formalities, “complete domination and control of the corporation so that it has no



                                                   23
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 24 of 34




independent identity[,]” “[e]xcessive fragmentation of a single enterprise into separate

corporations[,]” “non-payment of dividends, insolvency of the debtor corporation, siphoning of

funds by the dominant shareholder, non-functioning of other officers or directors, [and] absence

of corporate records.” Glenn, 329 S.E.2d at 330-31, 332.

       NovaFund has alleged facts demonstrating that CGLLC was completely dominated and

that the control over CGLLC was used to commit a fraud or wrong that caused NovaFund’s

losses. As I have described, NovaFund alleges that CGLLC was set up to be undercapitalized,

never generated or received any income, did not have a bank account, did not have corporate

records or a compliance manual, and its only purpose was to be the signatory for nuisance

agreements so that there would be no assets should a judgment be rendered against it. See Part

I.H. Two years into the litigation, Capitala dissolved CGLLC, thereby enabling Moving

Defendants to perpetrate alleged wrongs on NovaFund with impunity. ECF No. 193 ¶ 151.

       Those allegations are more than threadbare conclusions that CGLLC “was controlled.”

See, e.g., Krebs v. Charlotte School of Law, No. 3:17-CV-00190 (GCM), 2017 WL 3202831, at

*4 (W.D.N.C. July 27, 2017) (dismissing complaint where “[p]laintiffs' claims against [the

defendant entities] lack any factual basis, and instead rely upon entirely conclusory assertions.

For example, Plaintiffs allege that the [defendant entities] ‘controlled the other corporate

defendants’ and that [another defendant entity] is ‘owned and operated’ by the [defendant

entities].… The allegations are merely a ‘threadbare recital[ ] of the elements of a cause of

action’ and are not enough to survive a motion to dismiss.…”) (citations omitted; emphasis in

original). Instead, NovaFund has pointed to specific acts of control and domination that allowed

Moving Defendants to take advantage of the arrangement. For example, NovaFund alleges that

the Addendum was crafted with “language broad enough so that it could include other Capitala



                                                 24
        Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 25 of 34




entities” and “does not identify a specific Capitala entity that is the counterparty to the

Addendum.” ECF No. 193 ¶¶ 74, 75. The generic terminology prevents NovaFund from holding

any one Capitala entity liable. Further, NovaFund alleges that Alala sent an email suggesting

that his intent, and that of the Moving Defendants, was all along to use CGLLC as a shield

against any lawsuit by NovaFund, to be cut loose when the litigation intensified. Id. ¶ 152.

        In addition, and contrary to Moving Defendants’ assertions, the allegations also set forth

facts, when taken as true, that establish wrongdoing, rather than mere breach of the contract. The

factual allegations suggest that CGLLC was created as a shell for the sole purpose of entering

into the Agreement with NovaFund so that Moving Defendants could escape liability. See Best

Cartage, Inc. v. Stonewall Packaging, LLC, 727 S.E.2d 291, 300–01 (N.C. App. 2012) (“[I]t

does not appear, and plaintiff has not alleged, that defendant Jackson created defendant

Stonewall for the sole purpose of entering the Agreement; and it does not appear that the creation

of defendant Stonewall somehow unjustly insulates defendant Jackson from any liability.

Consequently, we must hold that plaintiff failed to sufficiently allege a wrongdoing to meet the

second prong of the instrumentality test for piercing the corporate veil, and as a result, the trial

court did not err in dismissing plaintiff's claim for piercing the corporate veil pursuant to

defendant Jackson's Rule 12(b)(6) motion.”). NovaFund’s allegations are sufficient to allege that

CGLLC was completely dominated and that the control was used to deny NovaFund a remedy

for its losses.5




5
 The parties do not address the specific mechanism by which Moving Defendants exercised control over CGLLC.
For example, there are no allegations that Moving Defendants had any ownership interest in CGLLC or other legal
means of exercising control over it. But, as discussed, NovaFund has alleged facts showing that the Moving
Defendants used CGLLC as an instrument to perpetrate a wrong against NovaFund, and those allegations are
specific enough to satisfy the instrumentality test under North Carolina law.

                                                       25
         Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 26 of 34




         Therefore the motion to dismiss for failure to state a claim for veil piercing under Rule

12(b)(6) is denied.

         b. Unjust Enrichment

         Moving Defendants seek to dismiss NovaFund’s claim for unjust enrichment on the

ground that the cause of action is not available where there is an enforceable contract between

the parties. ECF No. 217-1 at 31. Unjust enrichment can be pled, however, in the alternative

under Rule 8.6 NovaFund’s claim for unjust enrichment in the Amended Complaint is not an

alternative theory of liability in terms of whether an Agreement ever existed, but rather seeks to

recover in the alternative for a subject matter that Moving Defendants argue is not governed by

the Agreement.

         Unjust enrichment is a “broad and flexible remedy” by which a plaintiff can seek to

recover a benefit that the defendant received unjustly and for which “no remedy is available by

an action on the contract.” Town of New Hartford v. Conn. Res. Rec. Auth., 970 A.2d 592, 609

(Conn. 2009). The elements of an unjust enrichment claim are: “(1) that the defendant[] w[as]

benefited, (2) that the defendant[] unjustly did not pay the plaintiff[] for the benefit[] and (3) that

the failure of payment was to the plaintiff[’]s detriment.” Id. (citation omitted). An express

contract between the parties, however, precludes a claim for unjust enrichment covering the

same subject matter as the contract. Meaney v. Connecticut Hosp. Ass’n, Inc., 735 A.2d 813, 823

(Conn. 1999) (“It is often said that an express contract between the parties precludes recognition




6
  Rule 8(d)(2) provides that “[a] party may set out 2 or more statements of a claim or defense alternatively or
hypothetically, either in a single count or defense or in separate ones. If a party makes alternative statements, the
pleading is sufficient if any one of them is sufficient.” Fed. R. Civ. P. 8(d)(2). “Where the parties dispute whether
there is an enforceable written contract at all . . .Rule 8(d)(2) of the Federal Rule of Civil Procedure permits a
plaintiff to plead claims for breach of contract and, in the alternative, claims for quantum meruit and unjust
enrichment.” Phillips v. Reed Grp., Ltd., 955 F. Supp. 2d 201, 243 (S.D.N.Y. 2013) (collecting cases); Walker v.
People’s United Bank, 305 F. Supp. 3d 365, 379 (D. Conn. 2018) (concluding same).

                                                          26
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 27 of 34




of an implied-in-law contract governing the same subject matter.”) (citation and internal

quotation marks omitted).

       NovaFund’s claim for unjust enrichment concerns the StepStone-Capitala SMAs that

Capitala announced in April 2018 valuing $1.0 billion. ECF No. 193 ¶¶ 104, 169. NovaFund

alleges that it introduced Capitala to StepStone, suggested the use of an SMA for StepStone, and

maintained StepStone’s interest, ultimately resulting in the formation of the StepStone-Capitala

SMAs. Id. ¶ 168. Moving Defendants benefited from NovaFund’s work in that “they will

continue to be paid in connection with the StepStone-Capitala SMAs, through various fees such

as management fees, closing fees, and success, incentive, or performance fees.” Id. ¶ 169.

Moving Defendants did not pay NovaFund for the benefits they received, which was to

NovaFund’s detriment. Id. ¶ 170.

       Earlier in the case, CGLLC asserted in an answer and counterclaim that NovaFund was

not entitled to fees for the SMAs because the “new” capital vehicle holding those investments

was “unrelated and dissimilar to Fund V” and “represented a substantially different investment

strategy and line of business than any existing or prior Capitala-sponsored funds, including Fund

V, so that no fees were owed under the Term Sheet[.]” ECF No. 106 ¶ 5. NovaFund also alleges

that Alala “has taken the position that Capitala did not hire NovaFund to pursue any advisory

agreements, such as the one that governs the StepStone-Capitala SMAs.” ECF No. 193 ¶ 174. It

is in response to those arguments, should they prevail, that NovaFund would seek to recover

under the theory of unjust enrichment for the work done in connection with raising capital for the

SMAs. See Maalouf v. Salomon Smith Barney, Inc., No. 02-CV-4770, 2003 WL 1858153, at *7

(S.D.N.Y. Apr. 10, 2003) (explaining that if dispute falls outside the scope of the existing

contract, contract claim would fail but plaintiff might still have unjust enrichment claim as an



                                                27
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 28 of 34




alternative remedy). NovaFund has thus properly pled unjust enrichment in the alternative “in

the event the parties’ contracts are deemed not to apply to the StepStone-Capitala SMAs.” Id. ¶

174.

       The cases cited by Moving Defendants address a different point, namely, that when an

unjust enrichment claim is asserted in the alternative on the ground that no express contract

existed, the unjust enrichment claim cannot survive if the plaintiff incorporates the breach of

contract allegations, allegations that affirm the existence of a contract, into the unjust enrichment

claim. See N. Am. Tech. Servs., Inc. v. V.J. Techs., Inc., No. 10 CV 1384 (AWT), 2011 WL

4538069, at *6 (D. Conn. Sept. 29, 2011) (“In the Third Count, which alleges unjust enrichment,

the plaintiff incorporates paragraphs 1 through 56 of the Complaint.… Because lack of an

express contract is a precondition to recovery based on unjust enrichment, allegations to the

contrary incorporated into the count require dismissal.”).

       As discussed, NovaFund has not pled its unjust enrichment claim in the alternative by

way of arguing that no Agreement existed. Instead, the unjust enrichment claim is pled in the

alternative to address Moving Defendants’ argument that the SMAs fall outside the scope of the

Agreement. See NovaFund Advisors, LLC v. Capitala Grp., LLC, No. 3:18-CV-1023 (MPS),

2019 WL 1173019, at *15-16 (D. Conn. Mar. 13, 2019) (motion to dismiss unjust enrichment

claim denied because defendant vehemently disputed the enforceability of the contract and unjust

enrichment claim was pled in the alternative). Further, NovaFund explicitly alleges within the

unjust enrichment claim that the claim is asserted “in the alternative … in the event the parties’

contracts are deemed not to apply to the Step-Stone Capitala SMAs.” ECF No. 193 ¶ 174.

       Therefore, the motion to dismiss the unjust enrichment claim is denied.

           C. Fraud Claim: Rule 9(b)



                                                 28
        Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 29 of 34




        Both parties refer to Connecticut law in addressing the fraud claim and Moving

Defendants do not identify any distinction between the elements for fraud under Connecticut law

and North Carolina law. See ECF No. 217-1 at 40. I thus apply Connecticut law as well.

        1. Legal Standard

        A fraud claim must allege the following elements: (1) a false representation was made as

a statement of fact; (2) the statement was untrue and known to be so by its maker; (3) the

statement was made with the intent of inducing reliance thereon; and (4) the other party relied on

the statement to his detriment. Billington v. Billington, 595 A.2d 1377, 1379 (Conn. 1991).

        A fraud claim must also satisfy the heightened pleading standard of Rule 9(b) of the

Federal Rules of Civil Procedure. Rule 9(b) requires plaintiffs to “state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).7 “Rule 9(b) is designed [to]

‘provide a defendant with fair notice of a plaintiff's claim, to safeguard a defendant's reputation

from improvident charges of wrongdoing, and to protect a defendant against the institution of a

strike suit.’” Campaniello Imps., Ltd. v. Saporiti Italia S.p.A., 117 F.3d 655, 663 (2d Cir. 1997)

(quoting O'Brien v. Nat'l Prop. Analysts Partners, 936 F.2d 674, 676 (2d Cir.1991)). Courts

have interpreted Rule 9(b) to require plaintiffs to “(1) detail the statements (or omissions) that

the plaintiff contends are fraudulent, (2) identify the speaker, (3) state where and when the

statements (or omissions) were made, and (4) explain why the statements (or omissions) are

fraudulent.” Harsco Corp. v. Segui, 91 F.3d 337, 347 (2d Cir. 1996). The Second Circuit has

noted that Rule 9(b) requires fraud plaintiffs to plead not only the particular “circumstances of

the fraud”—the who, what, where, when, and why of the false statements—but also “the


7
 Because this Court’s jurisdiction is based on the diversity of citizenship of the parties, state law defines the
elements of a fraud claim, but federal law governs the pleading requirements. Erie R. Co. v. Tompkins, 304 U.S. 64,
78 (1938); Perkett v. Applied Printing Techs., L.P., No. 3:03CV1840, 2004 WL 322895, at *2 (D. Conn. Feb. 17,
2004).

                                                        29
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 30 of 34




defendant’s mental state.” Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d

160, 171 (2d Cir. 2015). “[T]hough mental states may be pleaded generally, Plaintiffs must

nonetheless allege facts that give rise to a strong inference of fraudulent intent.” Id. (internal

quotation marks omitted).

       2. Discussion

       NovaFund has alleged three different theories of fraud within the single fraud count of

the Amended Complaint: (1) fraudulent representations regarding the personal relationships with

the investors on the Carve Out list; (2) fraudulently using a dummy entity as the signatory to the

Agreement; and (3) fraudulently promising that NovaFund would be the exclusive placement

agent. ECF No. 193 ¶ 176.

       NovaFund has set forth factual allegations that meet the requirements to state a claim for

at least one of these theories. Specifically, NovaFund alleges that Capitala promised that it

knew, and had personal relationships with, the investors on the Carve Out list, all while

concealing Sandler’s involvement. ECF No. 193 ¶ 176. “While Capitala and NovaFund were

negotiating the Agreement, Capitala asked Sandler [] to provide a list of names to be included on

the Carve Out list[.]” Id. ¶ 181. Sullivan emailed Alala the “initial target list” on April 27, 2016

and the Agreement was signed in “early May 2016.” Id. ¶¶ 25, 32. “Before signing the

Agreement, [] Alala and/or [] Swercheck represented to [] Kelley and/or [] Howe that Capitala

had a personal relationship with the investors listed on the Carve Out list.” Id. ¶ 33.

       “NovaFund relied on the representations that Capitala had meaningful personal contacts

for each investor listed on the Carve Out list, which included some of the largest potential

investors for Fund V. The strength of these relationships led NovaFund to believe that Fund V

could be raised successfully…. and were thus material to NovaFund’s decision to enter the



                                                  30
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 31 of 34




Agreement.” Id. NovaFund suffered injury and damages by relying on Capitala’s representations

because “Capitala did not have a personal relationship with the 40 investors added to the Carve

Out list and … Capitala did not have meaningful contacts [with] many of the other investors on

the Carve Out list sufficient to solicit investments for Fund V.” Id. ¶¶ 33, 185, 186. In addition,

Capitala concealed Sandler’s “role and identity from NovaFund[,]” had been colluding with

Sandler when it entered into the Agreement with NovaFund, and continued to work with Sandler

to raise capital for Fund V. Id. ¶ 179.

       Those allegations assert with enough specificity that Alala and/or Swercheck (who),

falsely stated that they had personal relationships with investors on the Carve Out list (what), in

an email and in another representation (where), between April and May of 2016 (when), in order

to conceal Sandler’s involvement and to induce NovaFund to enter into the Agreement (why),

even though they did not have meaningful contacts with the investors (falsity).

       Moving Defendants argue that NovaFund’s fraud claim fails because it does not identify

an individual speaker. ECF No. 217-1 at 38. I disagree. NovaFund has alleged that Alala and/or

Swercheck represented to Kelley and/or Howe that they had personal relationships with

investors. Both Alala and Swercheck played leadership roles within the Capitala organization,

according to the Amended Complaint. Alala was the “founder and Chief Executive Officer of

Capitala”; ECF No. 193 ¶ 25; and Swercheck was “Capitala’s Vice President - Business

Development[.]” Id. ¶ 25. Whether either, or both, made the false representation, NovaFund has

identified an individual speaker as opposed to just a corporation. See Santana v. Fed. Nat.’l

Mortg. Ass’n, No. 1:15-CV-1424, 2016 WL 5955889, at *3 (N.D.N.Y. Oct. 13, 2016)

(dismissing fraud claim for failing to “identify any particular speaker, but instead attribut[ing]

the allegedly fraudulent speech to a corporation and a corporation’s website[]”).



                                                 31
        Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 32 of 34




        Because I have concluded that NovaFund has alleged a plausible theory of fraud with

adequate particularity, I need not address the two alternative theories of fraud. See In re

American Express Anti-Steering Rules Antitrust Litigation, 343 F. Supp. 3d 94, 102 (E.D.N.Y.

2018) (“[A]t the pleading stage, parties are not entitled to a determination that certain of the

alternative legal theories under which the plaintiff might be entitled to relief will not fly.”)

(citation, internal quotation marks, and alterations omitted).

            D. Rule 8: “Grouping”

        Finally, Moving Defendants assert that the Amended Complaint should be dismissed in

its entirety because NovaFund has failed to plead facts against any particular defendant but has,

instead, made only general references against “Capitala” and “Defendants,” in violation of Fed.

R. Civ. P. 8. ECF No. 217-1 at 41-42. I disagree. It can hardly be debated that the Amended

Complaint meets the pleading requirements of Rule 8 of the Federal Rules of Civil Procedure.

        1. Legal Standard

        Rule 8 is “extremely permissive” and its purpose is to give the defendant or defendants

“fair notice of what the plaintiff’s claim is and the grounds upon which it rests.” Wynder v.

McMahon, 360 F.3d 73, 77 (2d Cir. 2004) (citation and internal quotation marks

omitted); Ricciutti v. New York Trans. Auth., 941 F.2d 119, 123 (2d Cir. 1991) (The purpose

of Rule 8 is “to permit the defendant to have a fair understanding of what the plaintiff is

complaining about and to know whether there is a legal basis for recovery.”) (citation omitted).

The Rule requires “a short and plain statement of the claim showing that the pleader is entitled to

relief[.]” Fed. R. Civ. P. 8(a)(2).

        2. Discussion




                                                  32
       Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 33 of 34




        The Amended Complaint includes 222 paragraphs of allegations, and defines the parties

as I have described. “Capitala Group” consists of CPA and CIA. ECF No. 193 ¶ 1. “Capitala”

consists of CPA, CIA, and CGLLC. Id. ¶ 2. Although the allegations do frequently group the

defendants together, that grouping makes sense in context because NovaFund’s theory is that the

entities acted as one entity, with the same officers, at the direction of Alala, as alter egos for the

sham entity CGLLC. It also makes sense because NovaFund alleges that the entities sometimes

grouped themselves together for obfuscation. For example, the entity listed on the Addendum

was “Capitala Group” rather than a specific entity such as CGLLC. Id. ¶ 74. “Capitala was

purposefully not specific in its reference to ‘Capitala,’ … and left the language broad enough so

that it could include other Capitala entities, including CPA and CIA.” Id. ¶ 75. When I accept

NovaFund’s allegations as true, which I must, I find that grouping the entities together at times is

reasonable, because those entities allegedly operated together as alter egos of CGLLC.

        There are also instances in the Amended Complaint in which the entities are not grouped

together. In fact, each count identifies the specific entities from which NovaFund seeks relief.

See Hudak v. Berkley Group, Inc., No. 3:13-cv-00098 (WWE), 2014 WL 354676, at * 4 (D.

Conn. Jan. 23, 2014) (“Nothing in Rule 8 prohibits collectively referring to multiple defendants

where the complaint alerts defendants that identical claims are asserted against each

defendant.”). For example, the breach of contract claim (Count One) is asserted against CGLLC,

CPA, and CIA, whereas the unjust enrichment claim (Count Three) is asserted against all

defendants. ECF No. 193 at 33, 35.

        In addition, the Amended Complaint contains numerous allegations specific to each

defendant. See Ritchie v. Northern Leasing Sys., Inc., 14 F. Supp. 3d 229, 236 (S.D.N.Y. 2014)

(denying motion to dismiss under Rule 8 on the ground that the plaintiff lumped together three



                                                  33
         Case 3:18-cv-01023-MPS Document 339 Filed 08/11/21 Page 34 of 34




defendants because the complaint contained “numerous allegations specific to each” defendant).

Regarding CSLC, NovaFund alleges that CSLC was formed “to be the confidential way of

referring to the SMAs with StepStone” and was used “as the anonymous front for StepStone’s

SMAs. CSLC’s formation enabled Capitala to publicly announce debt investments by CSLC

without having to disclose the participation and identity of StepStone or its SMAs.” ECF No.

193 ¶ 99. Those allegations give Capitala (consisting of CGLLC, CPA, and CIA) a fair

understanding of what NovaFund alleges to be CSLC’s role in the dispute. Regarding CPA and

CIA, NovaFund alleges that both entities “do business under the moniker ‘Capitala Group’ for

marketing purposes[,]” define themselves as “Capitala Group” for SEC filings, and use the

names CPA and Capitala Group interchangeably. Id. ¶ 125. Because they do business under the

same moniker, allegedly obfuscating the distinction between them, NovaFund has alleged

adequately facts against both entities. Moving Defendants are on notice as to what NovaFund’s

claims are and the grounds upon which they rest.

         I therefore decline to dismiss NovaFund’s Amended Complaint on the ground that it fails

to satisfy Rule 8.

III.     CONCLUSION

         As explained above, the motion to dismiss, ECF No. 217, is DENIED.



         IT IS SO ORDERED.


                                                /s/
                                             Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                August 11, 2021




                                               34
